Mr. Justice Breese delivered the opinion of the Court: There is nothing in the points made by appellant on this record. The proceeds of the sale of this bull were bought and paid for, by appellee, of the owner, and whether they were actually in her hands when the suit was brought, is immaterial. They were technically in her possession and under her control. Appellee could not have brought his action against Shelton for these proceeds, as there was no privity between them, and no contract about them. They were the property of appellant, which she was bound to hand over to appellee in performance of her contract with him. The evidence fully sustains the verdict. It is said the verdict was rendered by mistake. This plea can not be allowed. There would be but little use for jury trials, if members of the panel were permitted to come in, after the finding, and state they were mistaken. The jury were polled, when the court put the verdict in form, and were asked, when so put in form, if it was their verdict, to which they unanimously assented. The instructions were properly disposed of, the verdict is right, does full justice, and ought to stand. The judgment must be affirmed. Judgment affirmed.